 Case 19-03009   Doc 28      Filed 10/10/19 Entered 10/11/19 08:26:41      Desc Main
                              Document     Page 1 of 16




SIGNED this 10 day of October, 2019.




                                              James P. Smith
                                    Chief United States Bankruptcy Judge



                    UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

In the Matter of:                       :      Chapter 7
MARGO ANGELA JIMENEZ,                   :      Case No. 19-30018-JPS
                  Debtor                :
                                        :
FIDELITY BANK,                          :
                 Plaintiff              :
           vs.                          :      Adversary Proceeding
                                        :      No. 19-3009, 19-3015 and 19-3016
                                        :      (Consolidated)
MARGO ANGELA JIMENEZ, et al,            :
               Defendants               :


                                       BEFORE

                                    James P. Smith
                             United States Bankruptcy Judge
 Case 19-03009   Doc 28    Filed 10/10/19 Entered 10/11/19 08:26:41   Desc Main
                            Document     Page 2 of 16




APPEARANCE:

          For Plaintiff:              Eric J. Breithaupt
                                      Stites & Harbison, PLLC
                                      303 Peachtree Street
                                      2800 SunTrust Plaza
                                      Atlanta, GA 30308


          For Defendant               David Scott Klein
          Margo Angela Jimenez:       Rountree Leitman & Klein, LLC
                                      2987 Clairmont Road
                                      Suite 175
                                      Atlanta, GA 30329

          For Defendant
          Dorian Louis Jimenez:       David Scott Klein
                                      William A. Rountree
                                      Rountree Leitman & Klein, LLC
                                      2987 Clairmont Road
                                      Suite 175
                                      Atlanta, GA 30329

          For Defendants
          Jason Elliott Morris and
          Patricia Whitmore Morris:   Will B Geer
                                      Wiggam & Geer, LLC
                                      Suite 1245
                                      50 Hurt Plaza SE
                                      Atlanta, GA 30303




                                        2
  Case 19-03009       Doc 28     Filed 10/10/19 Entered 10/11/19 08:26:41              Desc Main
                                  Document     Page 3 of 16




                                 MEMORANDUM OPINION


       In these consolidated adversary proceedings, Plaintiff seeks a determination that

Defendants’ debts are nondischargeable under 11 U.S.C. § 523(a)(4) and (6). Defendants have

filed motions to dismiss Plaintiff’s complaints. The Court, having considered the motions to

dismiss, the complaints, the briefs of counsel and the applicable law, now publishes this

memorandum opinion.



                                  Motion to Dismiss Standard

       As Judge Laney recently explained in the case of Sheffield v. United States of America

(In re Sheffield), 2019 WL 3986290 (August 22, 2019):

               Under Federal Rule of Civil Procedure 12(b)(6), made applicable
               to this proceeding under Federal Rule of Bankruptcy Procedure
               7012, a court may dismiss an action where the complaint fails to
               state a claim upon which relief can be granted. “The scope of
               review [in a Rule 12(b)(6) motion] must be limited to the four
               corners of the complaint.” St. George v. Pinellas Co., 285 F.3d
               1334, 1337 (11th Cir. 2002). And where the complaint has been
               amended, as it has here, the court’s review is limited only to the
               operative complaint, even where the original complaint contained
               allegations that may have supported dismissal. See W. Run Student
               Hous. Assocs., LLC v. Huntington Nat’l Bank, 712 F.3d 165, 173
               (3rd Cir. 2013) (“[A]t the motion to dismiss stage, when the
               district court typically may not look outside the four corners of the
               amended complaint, the plaintiff cannot be bound by allegations in
               the superseded complaint.”); Kelley v. Crosfield Catalysts, 135
               F.3d 1202, 1205 (7th Cir. 1998) (“A court cannot resuscitate...facts
               [from an original complaint] when assessing whether the amended
               complaint states a viable claim.”)

               When evaluating the merits of a Rule 12(b)(6) motion, a court
               must construe the pled allegations in the light most favorable to the


                                                 3
  Case 19-03009        Doc 28     Filed 10/10/19 Entered 10/11/19 08:26:41              Desc Main
                                   Document     Page 4 of 16


               plaintiff and accept them as true. Day v. Taylor, 400 F.3d 1272,
               1275 (11th Cir. 2005). Further, “[ t]o survive a motion to dismiss,
               a complaint must contain sufficient factual matter, accepted as true,
               to state a claim to relief that is plausible on its face.” Ashcroft v.
               Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
               Twombly, 550 U.S. 544, 570 (2007) (internal quotation marks
               omitted). “Determining whether a complaint states a plausible
               claim for relief will...be a context-specific task that requires the
               reviewing court to draw on its judicial experience and common
               sense.” Iqbal, 556 U.S. at 679. As the Supreme Court noted in
               Twombly, “a well-plead[] complaint may proceed even if it strikes
               a savvy judge that actual proof of those facts is improbable, and
               that recovery is very remote and unlikely.” 550 U.S., at 556.


                                        Procedural History

       Margo Angela Jimenez filed a Chapter 7 petition in this Court on January 8, 2019.

Dorian Louis Jimenez and Jason Elliot Morris and his wife, Patricia Whitmore Morris, filed

Chapter 7 petitions on January 8 and 9, 2019 respectively, in the Bankruptcy Court for the

Northern District of Georgia. (The four debtors will be referred to as “Defendants” and January

8 and 9, 2019 will be referred to, collectively, as “Petition Date”). Plaintiff filed a complaint,

which it later amended, in each of the three bankruptcy cases. After Defendants filed motions to

dismiss, the two adversary proceedings pending in the Bankruptcy Court for the Northern District

of Georgia were transferred to this Court and consolidated into the adversary proceeding pending

against Margo Angela Jimenez (Adv. Pro. No. 19-3009).

                                        Factual Allegations

       Accepting the allegations in the amended complaints as true, the relevant facts are as

follows. Defendants are doctors of podiatric medicine and were principals in Georgia

Ambulatory Surgery Center, LLC, A. Louis Jimenez D.P.M., P.C. and Primera Podiatry Laser



                                                  4
  Case 19-03009       Doc 28     Filed 10/10/19 Entered 10/11/19 08:26:41             Desc Main
                                  Document     Page 5 of 16


and Foot Spa, P.C. (collectively “Primera”).

       On January 31, 2014, as modified on April 4, 2014, Plaintiff made a loan of $725,000 to

Primera. To secure the loan, Primera pledged a security interest in all assets of the business

including furnishings, fixtures, equipment, accounts receivable and intangibles. As of the

Petition Date, the loan had a balance due of not less than $413,208.30.

       On October 4, 2017, Plaintiff made a loan of $1,485,000 to Primera. To secure the loan,

Primera again pledged a security interest in all assets of the business including furnishings,

fixtures, equipment, accounts receivable and intangibles. The loan proceeds were used by

Primera to build out and equip an ambulatory surgical center (the “Surgery Center”). As of the

Petition Date, the loan had a balance due of not less than $1,432,345.47. Defendants are

guarantors on both the January 2014 and October 2017 loans.

       Primera began to experience financial difficulties around April 2018. Neither Primera

nor Defendants alerted Plaintiff to any financial stress on the business.

       Sometime prior to the Petition Date, Defendants commenced negotiations with Extremity

Healthcare, Inc. and its wholly owned subsidiary, Village Podiatry Group, LLC (collectively

“Village”) for the acquisition of Primera for less than reasonably equivalent value. Defendants

aided and abetted Village in the determination of which assets of Primera had value which could

be transferred to Village. Village offered Defendants future employment in exchange for the

patient lists, electronic medical records (“EMR”), good will and other intangibles of Primera.

The negotiations with Defendants continued for an undetermined length of time prior to the

Petition Date.

       Village further strategized with Defendants on how best to acquire the leased space at the


                                                 5
  Case 19-03009        Doc 28     Filed 10/10/19 Entered 10/11/19 08:26:41              Desc Main
                                   Document     Page 6 of 16


Surgery Center and acquire the equipment in which Fidelity held a security interest at a

liquidation price such that the newly built out Surgery Center, which was funded by Plaintiff,

could be recapitalized without paying Plaintiff or other creditors for the true value of the practice.

       Just prior to the Petition Date, Primera closed its doors. Defendants filed for Chapter 7

relief on January 8 and 9, 2019. As of the Petition Date, Primera was insolvent and Defendants

were unemployed.

       On or about January 16, 2019, Defendants and Village executed a HIPAA Business

Associate Agreement whereby all patient lists and EMR of Primera, covering 35 years of

podiatric practice, were transferred to the custody and control of Village for no consideration

other than the retention of Defendants as employees. As the blanket lien holder of all of the

assets of Primera, Fidelity suffered a significant loss in the value of its collateral through the

transfer of the Primera assets to Village by Defendants for less than reasonably equivalent value.

Also on January 16, 2019, Village entered into a Letter Agreement executed by Defendant

Dorian Jimenez on behalf of the “Primera Physicians” for the provision of services (collectively

the “Village Agreements”). Defendants obtained employment no later than January 16, 2019,

with Village at a level commensurate with their prior compensation with Primera. Immediately

upon the execution of the Village Agreements, the web sites of both Primera and Village were

altered to direct Primera patients to Village. Further, Village posted that it would soon be

reopening the Pimera Surgery Center.

       Plaintiff first learned that Primera had ceased operations at the first meeting of creditors

of Defendants Jason and Patricia Morris on February 11, 2019. Thereafter, Defendants and their

agents made themselves generally unavailable to assist Plaintiff in securing its collateral


                                                   6
  Case 19-03009       Doc 28     Filed 10/10/19 Entered 10/11/19 08:26:41               Desc Main
                                  Document     Page 7 of 16


including patient records, EMR, accounts receivable access or the company bank accounts.

                                              ANALYSIS

       In Count One of its amended complaint, Plaintiff asserts a breach of fiduciary claim under

§ 523(a)(4), which, in part, bars the discharge of a claim “for fraud or defalcation while acting in

a fiduciary capacity...”. Defendants argue that Plaintiff’s claim must fail because no express or

technical trust existed that created a fiduciary relationship. In the case of Quaif v. Johnson, 4

F.3d 950 (11th Cir. 1993), the Eleventh Circuit explained:

               The language of § 523(a)(4) is similar, but not identical, to
               provisions of the various bankruptcy statutes in effect since 1841.
               Although the wording has changed slightly, all of the versions have
               referred to “defalcation” and to “fiduciary capacity” or “fiduciary
               character.” The Supreme Court has consistently held that the term
               “fiduciary” is not to be construed expansively, but instead is
               intended to refer to “technical” trusts. See Chapman v. Forsyth, 43
               U.S. (2 How.) 202, 11 L.Ed. 236 (1844); Upshur v. Briscoe, 138
               U.S. 365, 11 S.Ct. 313, 34 L.Ed. 931 (1891); Davis v. Aetna
               Acceptance Co., 293 U.S. 328, 55 S.Ct. 151, 79 L.Ed. 393 (1934).
               Unfortunately, the Supreme Court has not spoken on this issue
               since the Davis case, leaving the lower courts to struggle with the
               concept of “technical” trusts.

               In nineteenth century jurisprudence, the concept of “trust”
               generally fell into two categories: (1) a voluntary trust, created by
               contract, often referred to as an “express” trust, and (2) a trust
               created by operation of law, such as a constructive trust or resulting
               trust, which generally served as a remedy for some dereliction of
               duty in a confidential relationship, regardless of the intentions of
               the parties. In re Turner, 134 B.R. 646, 650 (Bankr. N.D. Okl.
               1991). In the early judicial interpretation of the predecessors to §
               523(a)(4), the courts seemed to include the voluntary, “express”
               trust within the scope of “fiduciary capacity,” while excluding the
               involuntary resulting or constructive trust from the scope of the
               exception. See Chapman. Davis and other cases also articulated a
               requirement that the trust relationship have existed prior to the act
               which created the debt in order to fall within the statutory
               exception. Matter of Angelle, 610 F.2d 1335 (5th Cir. 1980).


                                                 7
  Case 19-03009       Doc 28      Filed 10/10/19 Entered 10/11/19 08:26:41             Desc Main
                                   Document     Page 8 of 16


Id. at 953 (footnote omitted). Thus, to prevail on a claim under § 523(a)(4), a plaintiff must

show the existence of an express trust which existed prior to the creation of the debt.

       Relying on the case of Airlines Reporting Corp. v. Ellison (In re Ellison), 296 F.3d 266

(4th Cir. 2002), Plaintiff argues that Defendants’ contractual obligation to preserve Plaintiff’s

collateral gave rise to a fiduciary duty. However, Plaintiff’s reliance on Ellison is misplaced. In

that case, a travel agency company entered into a contract with Airlines Reporting Corporation.

(“ARC”). ARC was an agent for issuing tickets for various airlines and collecting payments for

those tickets. The agreement between the travel agency and ARC:

               provided for a trust arrangement, under which [the travel agency]
               collected payments for the sales of airline tickets, placed the
               proceeds of those sales in a trust account with [a] Bank for the
               benefit of ARC, and reported to ARC weekly on the ticket sales
               made to customers. The deposit proceeds, excluding [the travel
               agency’s] commissions, were designated as “the property of the
               carrier and [were to] be held in trust until accounted for to the
               carrier.” After [the travel agency] submitted its sales report to
               ARC, ARC paid itself with checks that ARC drew on the trust
               account.

Id. at 268. Because the travel agency failed to put ticket sales proceeds into the trust account and

failed to report the sales to ARC, the court held that the travel agency had breached its fiduciary

duty. Id. at 271. By comparison, in the case at bar, there is no allegation in the complaint that

the loan documentation between the parties contains any similar type “trust” language.

       Alternatively, Plaintiff argues that once Primera entered the “zone of insolvency” or

became insolvent, Defendants, as principals of Primera, owed Plaintiff a fiduciary obligation to

preserve its assets for the benefit of Plaintiff. Plaintiff argues that Defendants breached this duty

when they began negotiating with, and then transferred Primera’s assets to, Village.



                                                  8
  Case 19-03009       Doc 28      Filed 10/10/19 Entered 10/11/19 08:26:41              Desc Main
                                   Document     Page 9 of 16


       Under Georgia law:

                When a corporation becomes insolvent, its directors are “bound to
                manage the remaining assets for the benefit of its creditors, and
                cannot in any manner use their powers for the purpose of obtaining
                a preference or advantage to themselves.” Ware v. Rankin, 97
                Ga.App. 837, 104 S.E. 2d 555 (1958).

Hickman v. Hyzer, 261 Ga. 38, 40, 401 S.E. 2d 738, 740 (1991).1 Accordingly, if Primera

became insolvent, Defendants owed a fiduciary duty to Plaintiff and other creditors to preserve

the assets of Primera for the benefit of creditors. Further, if Defendants transferred the assets of

Primera to another entity for personal benefit, they would be in breach of this duty.

       However, as explained above, to satisfy the requirements of § 523(a)(4), the trust

relationship must exist prior to the creation of the debt. Here, the debt on which Plaintiff asserts

its § 523(a)(4) claim arose when the loans were made in 2014 and 2017. There is no allegation

that Primera was insolvent at that time. Rather, the complaint alleges that Primera was insolvent

as of the Petition Date (see Amended Complaint, Doc. No. 15, paragraph 10). Thus, any

fiduciary duty of Defendants arising from the insolvency of Primera arose after the debt was

incurred.

       This case is similar to the case of Transmontaigne Prod. Serv., Inc. v. Daniel (In re

Daniel), 2012 WL 1999264 (Bankr. M.D. Ga. June 4, 2012). There, the debtors owned a fuel

supply company. The company purchased fuel from plaintiff on credit, which the debtors had

personally guaranteed. The company failed to pay for the fuel purchases, generating a debt of



            1
              Plaintiff has not cited, and the Court has not found, any case law in Georgia
    recognizing that a fiduciary duty arises when a corporation enters the “zone of insolvency”.
    Further, as one court has noted, there is no generally accepted meaning for the term “zone of
    insolvency”. Kipperman v. Onex Corp., 411 B.R. 805, 845 (N.D. Ga. 2009).

                                                  9
  Case 19-03009        Doc 28     Filed 10/10/19 Entered 10/11/19 08:26:41             Desc Main
                                   Document     Page 10 of 16


over $647,000. When the debtors filed chapter 7, the plaintiff asserted, inter alia, a claim under

§ 523(a)(4), alleging that when the fuel supply company became insolvent, debtors owed a

fiduciary duty to manage its assets for the benefit of its creditors and that the debtors breached

this fiduciary duty when they transferred assets of the company for their personal benefit. When

the plaintiff moved for summary judgment, the court found that the debt for fuel purchases arose

before the company became insolvent. Since the fiduciary duty arose after the creation of the

debt, the court held that the plaintiff was not entitled to summary judgment on its § 523(a)(4)

claim.

         Here, the debt was created before any fiduciary duty arose. Accordingly, Plaintiff’s §

523(a)(4) breach of fiduciary claim must fail.

         In Count Two, Plaintiff asserts a claim under § 523(a)(4), which also bars the discharge

of a claim for embezzlement. Plaintiff asserts that Defendants embezzled its collateral when they

transferred, without notice to Plaintiff, Primera’s assets to Village for no consideration other than

an offer of future employment. Plaintiff asserts that it entrusted its collateral to Defendants and

Primera and that Defendants converted the collateral to their own use.

         The Eleventh Circuit has stated that the term “embezzlement” is defined by federal

common law for purposes of § 523(a)(4). Fernandez v. Havana Gardens, LLC, 562 Fed.Appx.

854, 856 (11th Cir. 2014). “Under federal common law, ‘embezzlement’ is ‘the fraudulent

appropriation of property by a person to whom such property has been entrusted, or into whose

hands it has lawfully come.’ Id. (quoting United States v. Sayklay, 542 F.2d 942, 944 (5th Cir.

1976)). To prevail on a § 523(a)(4) claim for embezzlement, a creditor must prove that “(1) ‘he

entrusted property to the debtor,’ (2) ‘the debtor appropriated the property for a use other than


                                                 10
  Case 19-03009        Doc 28     Filed 10/10/19 Entered 10/11/19 08:26:41               Desc Main
                                   Document     Page 11 of 16


that for which it was entrusted,’ and (3) ‘the circumstances indicate fraud.’” Kern v. Taylor (In re

Taylor), 551 B.R. 506, 521 (Bankr.M.D.Ala. 2016) (citation omitted). See United States v. Reid

(In re Reid), 598 B.R. 674, 681 (Bankr.S.D.Ala. 2019); Jones v. Hall (In re Hall), 295 B.R. 877,

882 (Bankr.W.D.Ark.2003).

        Defendants contend that Plaintiff’s embezzlement claim under § 523(a)(4) must fail

because Plaintiff has failed to show that its property was embezzled. Plaintiff responds by

arguing that its security interest in the Primera collateral is a sufficient ownership interest to

support an embezzlement claim.

        The courts are split on this issue.

                Many courts hold that a debtor commits an embezzlement under
                section 523(a)(4) when the debtor sells mortgaged property and
                fails to remit the proceeds to a properly perfected, secured creditor
                or consignor.

Jones v. Hall (In re Hall), 295 B.R. 877, 882 (Bankr.W.D.Ark. 2003) (collecting cases). On the

other hand:

                Many courts have held “a mere lien or security interest does not
                rise to the level of ownership sufficient to support a claim under §
                523(a)(4)’s embezzlement provision.”

Kraus Anderson Capital v. Bradley (In re Bradley), 507 B.R. 192, 200 (B.A.P. 6th Cir. 2014)

(collecting cases).

        Neither the Eleventh Circuit nor any court in this district has addressed the issue.

However, relying on the case of First Nat’l Bank of Fayetteville, Arkansas v. Phillips (In re

Phillips), 882 F.2d 302, 304-05 (8th Cir. 1989), courts in the southern and norther district of

Georgia have ruled that a creditor’s security interest in property owned by the debtor is not a



                                                  11
  Case 19-03009         Doc 28     Filed 10/10/19 Entered 10/11/19 08:26:41              Desc Main
                                    Document     Page 12 of 16


sufficient ownership interest to support an embezzlement claim. See Thompson v. Barbee (In re

Barbee), 479 B.R. 193, 208 (Bankr.S.D.Ga.2012); American Gen. Fin. Inc. v. Heath (In re

Heath), 114 B.R. 310, 311-12 (Bankr.N.D.Ga.1990).

       In Phillips, a corporation gave the bank a security interest in certain proceeds due the

corporation under a lease to secure a loan which the debtors, officers and shareholders of the

corporation, had personally guaranteed. Upon receipt of the leased proceeds, the corporation

deposited the funds into its general account and spent them. The corporation subsequently went

out of business and was unable to repay the loan. The debtors filed bankruptcy under Chapter 7.

The bank filed an adversary proceeding contending that the debt was nondischargeable under,

inter alia, § 523(a)(4) because the debtors had embezzled the funds. The court held:

                 Embezzlement, for purposes of [section 523(a)(4)], is the
                 fraudulent appropriation of property of another by a person to
                 whom such property has been entrusted or into whose hands it has
                 lawfully come.

In re Phillips, 882 F.2d at 304. (internal quotations and citations omitted). The court then held:

                 We...conclude that [the corporation] owned the funds from the
                 checks subject to the security interest of the [b]ank. The [b]ank’s
                 security interest does not give it an absolute ownership interest nor
                 does it defeat [the corporation’s] ownership interest. Because the
                 funds belonged to [the corporation] subject to [the bank’s] security
                 interest, the debtors could not have embezzled funds and the debt
                 is not nondischargeable under section 523(a)(4).

Id. at 304-05.

       This court agrees with its sister courts in the northern and southern district of Georgia and

holds that a creditor’s security interest in property owned by the debtor is an insufficient

ownership interest to support a claim under § 523(a)(4). In this case, the property that was



                                                  12
  Case 19-03009       Doc 28      Filed 10/10/19 Entered 10/11/19 08:26:41             Desc Main
                                   Document     Page 13 of 16


transferred was owned by Primera and not Fidelity Bank. Fidelity Bank merely had a security

interest in that property. Accordingly, Plaintiff has failed to state an embezzlement claim under §

523(a)(4).

       In Count Three, Plaintiff asserts a claim under § 523(a)(6) which bars the discharge of a

debt “for willful and malicious injury by the debtor to another entity or to the property of another

entity.” Plaintiff asserts that Defendants caused willful and malicious injury by their transfer, for

their own benefit, of the business assets of Primera to Village for less than reasonably equivalent

value.” Plaintiff also asserts that Defendants’ obligations are nondischargeable “as a direct and

proximate cause of [their] willful and malicious conduct as to the transfer of the ‘good will’,

patient lists and EMR of Primera to Village.” Amended Complaint, Doc. No. 15, pp. 9-10.

Defendants argue that this claim must fail because, “There are no facts alleged in the Complaint

which support the required element of a Section 523(a)(6) claim that [Defendants] intended to

willfully and maliciously injure Plaintiff.” Docket No. 7, p.6.

       Defendants’ contention misstates the law in the Eleventh Circuit. As the court held in

Maxfield v. Jennings (In re Jennings), 670 F.3d 1329, 1334 (11th Cir.2012):

               We have held that proof of “willfulness” requires ‘a showing of an
               intentional or deliberate act, which is not done merely in reckless
               disregard of the rights of another.’” In re Walker, 48 F.3d 1161,
               1163 (11th Cir. 1995) (quoting In re Ikner, 883 F.2d 986, 991 (11th
               Cir. 1989)). “[A] debtor is responsible for a ‘willful’ injury when
               he or she commits an intentional act the purpose of which is to
               cause injury or which is substantially certain to cause injury.” Id.
               at 1165...

               “Malicious” means ‘wrongful and without just cause or excessive
               even in the absence of personal hatred, spite or ill-will’.” In re
               Walker, 48 F.3d at 1164 (quoting In re Ikner, 883 F.2d at 991). To
               establish malice, “a showing of specific intent to harm another is


                                                 13
  Case 19-03009        Doc 28     Filed 10/10/19 Entered 10/11/19 08:26:41             Desc Main
                                   Document     Page 14 of 16


               not necessary.” In re Ikner, 883 F.2d at 991.

       Defendants’ reliance on the case of Eden v. Eden (In re Eden), 584 B.R. 795

(Bankr.N.D.Ga.2018) is misplaced. In that case, the debtor’s former husband and business

partner asserted a nondischargeability claim under § 523(a)(6), contending that debtor had

“engaged in fraudulent transfers, fraudulent conveyances and false representations which

inflicted willful and malicious injury on plaintiff...”. Id. at 809. The court held:

               Absent a showing that Defendant not just committed fraud
               willfully and maliciously, but that the resulting injury was
               intentionally willful and malicious, Defendant is correct that §
               523(a)(6) does not pertain to debts for general financial injury
               caused by fraud because such debts are covered by §
               523(a)(2)...Interpreting § 523(a)(6) to cover any or all injuries
               resulting from fraud that was committed willfully and maliciously
               would render § 523(a)(2) completely superfluous....Therefore,
               based on the allegations contained within the Complaint, Plaintiff’s
               objection to Defendants’ discharge on a basis of “fraudulent
               transfers, fraudulent conveyances and false representations,” is a
               claim under § 523(a)(2), not § 523(a)(6).

Id. (internal quotations and citations omitted).

       The Eden case is distinguishable from the case at bar because Eden did not involve a

deliberate transfer of a creditor’s collateral without the creditor’s knowledge or permission.

Furthermore, to the extent Eden holds that, to establish a § 523(a)(6) claim the creditor must

show that a debtor intended to willfully and maliciously injure the creditor, that holding, as

explained above, is contrary to Eleventh Circuit precedent.

       This case is similar to the case of Monson v. Galaz (In re Monson), 661 Fed.Appx. 675

(11th Cir. 2016). In that case, the debtor and creditor entered into an agreement which provided

that the creditor would loan the debtor $130,000 to open an internet café gaming center. The



                                                   14
  Case 19-03009       Doc 28      Filed 10/10/19 Entered 10/11/19 08:26:41              Desc Main
                                   Document     Page 15 of 16


agreement provided that the creditor would have a lien on all equipment, fixtures and assets. The

creditor would receive a portion of the profits from the business after its loan had been repaid in

full. If the business was not profitable or if the parties agreed to terminate the agreement, then all

material assets were to be liquidated and first used to pay back the loan.

       After the business assets were seized in a law enforcement raid, the creditor informed the

debtor that it was terminating the creditor’s interest in the business and demanded the assets be

liquidated to repay the loan. Instead of doing so, the debtor recovered the seized equipment from

law enforcement, which he then used to start another internet center with a new partner. When

the creditor eventually obtained the equipment, its value was one-tenth of the loan amount.

       At trial, the debtor argued that once he received notice of the creditor’s intent to terminate

their agreement, he thought the entire agreement was “over, finished and done with.” The debtor

also did not think the creditor had a valid security interest because the debtor never signed the

security agreement.

       The court held:

       [The debtor] committed a willful injury because his action of absconding with the
       Center’s equipment and using it to open a new internet center was an intentional
       act the purpose of which [was] to cause injury or which [was] substantially certain
       to cause injury....

Id. at 683 (internal quotations and citations omitted).

The court further recognized that:

               Bankruptcy courts within this Circuit have held that, whether or
               not a lienholder’s security interest is properly perfected or
               recorded, where the debtor has knowledge of the lienholder’s claim
               and subsequently sells or disposes of the property at issue without
               notice to the lienholder, that act constitutes a willful and malicious
               injury under § 523(a)(6). See In re Garcia, 442 B.R. 848, 851-52


                                                 15
  Case 19-03009       Doc 28      Filed 10/10/19 Entered 10/11/19 08:26:41              Desc Main
                                   Document     Page 16 of 16


               (Bankr. M.D. Fla. 2011); In re Giffen, 195 B.R. 951, 953-54
               (Bankr. M.D. Fla. 1996).

Id. at 684. See also Chrysler Credit Corp. v. Rebhar, 842 F.2d 1257 (11th Cir. 1988) (corporate

officer who personally guaranteed corporate borrower’s debt and then converted collateral

committed willful and malicious injury); Ford Motor Credit Co. v. Owens, 807 F.2d 1556 (11th

Cir. 1987) (same).

       Defendants in this case assisted in the transfer of Plaintiff’s collateral to Village for less

than reasonably equivalent value. This action was substantially certain to cause injury to

Plaintiff. Accordingly, Plaintiff has stated a claim for relief for willful and malicious injury

under § 523(a)(6).



                                          CONCLUSION

       Plaintiff has failed to state a claim for relief under § 523(a)(4) and Counts One and Two

of its amended complaint will be dismissed. Plaintiff has stated a claim for relief under §

523(a)(6) in Count Three. Defendants’ motion to dismiss will be granted as to Counts One and

Two and denied as to Count Three.

                                   *END OF DOCUMENT*




                                                 16
